Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 2, 1994, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the second degree.
In satisfaction of two indictments charging him with various drug-related crimes, defendant pleaded guilty to two counts of criminal sale of a controlled substance in the second degree. He was sentenced to two consecutive prison terms of three years to life and seven years to life. Contrary to defendant’s claim, we do not find that the sentence is harsh or excessive. Defendant was charged with a number of drug-related crimes as the result of his involvement in drug-trafficking activities which were discovered by undercover police officers. Many of these crimes were dismissed as part of the plea bargain, which was voluntarily, knowingly and intelligently entered into by defendant. In view of this and the fact that the sentence imposed was also agreed to as part of the plea bargain, we find no reason to disturb County Court’s judgment.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.